While I agree with the majority decision generally, I dissent from the majority's conclusion that the trial court complied with the sentencing requirements of R.C. 2929.14.
Defendant has argued that the trial court failed to make specific findings relating to factors affecting felony sentences where consecutive sentences are imposed. The majority relies upon a previous decision of this court, State v. Fincher (Oct. 14, 1997), Franklin App. No. 97APA03-352, unreported, 1997 WL 638410, to conclude that the trial court in the instant case complied with the various sentencing mandates of the Revised Code. The majority cites the trial court's entry, which stated: "On October 30, 1997, a sentencing hearing was held pursuant to R.C. 2929.19. * * * The Court has considered the purposes and principles of sentencing set forth in R.C. 2929.11 and the factors set forth in R.C. 2929.12. In addition, the Court has weighed the factors as set forth in the applicable provisions of R.C. 2929.13 and R.C.2929.14."
The language of the trial court, as in this case where consecutive sentences are imposed, does not comply with the specific mandate of R.C. 2929.19(B)(2)(c), which states:
"(2) The court shall impose a sentence and shall make a finding that gives its reasons for selecting the sentence imposed in any of the following circumstances:
"* * *
"(c) If it imposes consecutive sentences under section 2929.14
of the Revised Code, its reasons for imposing the consecutive sentences[.]"
I do not agree with this court's earlier decision in Fincher, relied upon by the majority, even though it involved a maximum sentence as opposed to consecutive sentences. The conclusion by the majority that general references to sentencing statutes by the trial court is sufficient compliance with the statutory command has been treated differently by various courts of appeals in this state. However, *Page 587 
a number of decisions have held that when the trial court imposes a maximum sentence or consecutive sentences, the court must provide specific reasons on the record for the imposition of such a sentence. See State v. Reynolds (Sept. 16, 1998), Wayne App. No. 97CA0080, unreported, 1998 WL 646748; State v. McAdams (Aug. 28, 1998), Hamilton App. No. C-970998, unreported, 1998 WL 542809; State v. Garcia (Mar. 2, 1998), Clermont App. No. CA97-04-042, unreported, 1998 WL 87568; and State v. Phillips
(Sept. 16, 1998), Summit App. No. C.A. No 18194, unreported, 1998 WL 646743.
As opposed to the reasoning in Fincher, I believe that the better view is that the trial court should specifically state the reasons for the sentence in the sentencing entry when either a maximum sentence is imposed or consecutive sentences are involved. This leaves no doubt with respect to the reasoning of the court as the basis for the sentence. This literal compliance with the statutes also provides the court of appeals, upon any review of the sentence, with an adequate and complete basis for understanding the reasoning of the trial court. Having been a trial judge, I can sympathize with the trial court's burden of dealing regularly with the bewildering array of sentencing factors and mandates imposed by the legislature. And while some of our earlier decisions appear to give the trial court considerable leeway in sentencing, as long as there is some reference in the record to the court's reasons, I believe it is time that we recognize the literal mandates of the statutes and attempt to bring uniformity to the sentencing procedures of the trial courts. In short, the trial court must comply with the statute, regardless of the burden it imposes. I would, therefore, remand this case to the trial court for resentencing of defendant in accordance with R.C. 2929.19(B) and 2929.14(E).